1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON




3                         UNITED STATES DISTRICT COURT Apr 03, 2019
                         EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C


4
     ALETA BUSSELMAN,                            No. 4:18-cv-05109-SMJ
5
                                Plaintiff,       ORDER GRANTING IN PART
6                                                AND DENYING IN PART
                  v.                             DEFENDANT’S MOTION FOR
7                                                PROTECTIVE ORDER AND TO
     BATTELLE MEMORIAL                           MODIFY SCHEDULING ORDER
8    INSTITUTE, an Ohio nonprofit
     corporation,
9
                                Defendant.
10

11         Before the Court is Defendant Battelle Memorial Institute’s Motion for a

12   Protective Order and to Modify the Scheduling Order, ECF No. 32, as corrected by

13   ECF Nos. 35, 35-1. Plaintiff Aleta Busselman opposes three aspects of Defendant’s

14   motion. See ECF No. 41, as corrected by ECF Nos. 43, 43-1. Because oral argument

15   is unnecessary, the Court decides Defendant’s motion without it. See LCivR

16   7(i)(3)(B)(iii). Having reviewed the file in this matter, the Court finds good cause

17   to grant Defendant partial relief.

18         The scope of discovery generally encompasses

19         any nonprivileged matter that is relevant to any party’s claim or defense
           and proportional to the needs of the case, considering the importance of
20         the issues at stake in the action, the amount in controversy, the parties’

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 1
1          relative access to relevant information, the parties’ resources, the
           importance of the discovery in resolving the issues, and whether the
2          burden or expense of the proposed discovery outweighs its likely
           benefit.
3
     Fed. R. Civ. P. 26(b)(1). But for good cause, the Court may issue a protective order
4
     “to protect a party or person from annoyance, embarrassment, oppression, or undue
5
     burden or expense.” Fed. R. Civ. P. 26(c)(1). “A party asserting good cause bears
6
     the burden . . . of showing that specific prejudice or harm will result if no protective
7
     order is granted.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th
8
     Cir. 2003). “[B]road allegations of harm, unsubstantiated by specific examples or
9
     articulated reasoning, do not satisfy th[is] test.” Id. (quoting Beckman Indus., Inc.
10
     v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992)).
11
           If a protective order is warranted, the Court may forbid the discovery sought,
12
     limit its scope, or specify certain terms or methods governing it. Fed. R. Civ. P.
13
     26(c)(1)(A)–(D). If a protective order is unwarranted, either in whole or in part, the
14
     Court may order, on just terms, that a party or person provide or permit the
15
     discovery sought. Fed. R. Civ. P. 26(c)(2).
16
     A.    Defendant’s motion is moot as to Plaintiff’s withdrawn discovery
17         requests.

18         Plaintiff has withdrawn interrogatories 3, 5, and 11, and requests for

19   production 17, 19, and 25. ECF No. 43-1 at 12–13. Therefore, the Court denies as

20   moot Defendant’s motion concerning Plaintiff’s withdrawn discovery requests.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 2
1    B.     Defendant’s motion is moot as to Plaintiff’s request for production 2.

2           Plaintiff has narrowed request for production 2 and Defendant has agreed to

3    produce the designated personnel files. ECF No. 43-1 at 10; ECF No. 44 at 7.

4    Therefore, the Court denies as moot Defendant’s motion concerning Plaintiff’s

5    request for production 2.

6    C.     Defendant’s motion is moot as to Plaintiff’s requests for production 5
            and 30.
7
            The parties no longer dispute Plaintiff’s requests for production 5 and 30
8
     because Defendant has produced the requested emails. ECF No. 43-1 at 8; ECF No.
9
     44 at 9. Therefore, the Court denies as moot Defendant’s motion concerning
10
     Plaintiff’s requests for production 5 and 30.
11
     D.     Defendant demonstrates good cause to limit Plaintiff’s interrogatories 7,
12          8, and 9, and requests for production 22 and 23.

13          Plaintiff asks Defendant to identify every employee who, in the past ten

14   years, has “complained” about John LaFemina, Cindy Doyle, or Marty Conger. ECF

15   No. 33-1 at 13–14. Plaintiff provides the following definition of “complained”:

16          “complained” . . . means for an employee to communicate to you or to
            a third party a concern about Battelle, which may include actions or
17          inactions by Battelle which imply unfair, discriminatory, retaliatory, or
            harassing treatment by you against an employee. This includes both oral
18          and written communications received by you, directly or indirectly (i.e.,
            a communication from a government agency notifying you of a
19          complaint).

20   Id. at 3.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 3
1          For each employee who made such a complaint, Plaintiff asks Defendant to

2    “[s]tate the nature of the alleged mistreatment;” “[s]tate the date(s) of the alleged

3    mistreatment;” “[i]dentify all documents related to the alleged mistreatment;”

4    “[i]dentify all documents that relate to [Defendant’s] response to the alleged

5    mistreatment;” “[s]tate whether any adverse action occurred after the person

6    asserted mistreatment, and the date and nature of the adverse action.” Id.

7    Additionally, Plaintiff asks Defendant to “produce any and all documents related to

8    [its] answer to the previous interrogatory.” Id. at 13–15.

9          Defendant argues that Plaintiff’s definition of “complained” is overbroad and

10   unworkable. ECF No. 35-1 at 10–11. The Court agrees. This definition could

11   capture even trivial concerns that employees expressed orally to remote third

12   parties—information disproportionate to Plaintiff’s needs and likely beyond

13   Defendant’s access in most instances. To the extent Defendant could compile this

14   information, the burden and expense of doing so outweighs its likely benefit to

15   Plaintiff. Therefore, the Court finds good cause to protect Defendant from undue

16   burden and expense by limiting Plaintiff’s definition of “complained.”

17         But the Court also agrees with Plaintiff that Defendant’s proposed limitation

18   is underinclusive, failing to account for any oral complaints management knew

19   about but did not document. See ECF No. 43-1 at 12. To strike a proper balance, the

20   Court narrows the definition as follows:

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 4
1          An employee has “complained” if, in the past ten years,

2              (a) the employee disclosed actions or inactions by John LaFemina,
           Cindy Doyle, or Marty Conger that imply unfair, discriminatory,
3          retaliatory, or harassing treatment against any employee; and

4              (b) the employee communicated the disclosure in any manner to
           either
5
                     (1) a government agency, or
6
                     (2) a department of Battelle Memorial Institute or the Pacific
7                 Northwest National Laboratory responsible for receiving and
                  responding to employee complaints or concerns (e.g., Human
8                 Resources, Labor Relations, Employee Concerns, Diversity and
                  Inclusion, or Equal Employment Opportunity).
9
              (c) This definition is subject to the following limitations:
10
                     (1) if the communication was written or memorialized in
11                writing, this definition excludes any writing outside Defendant’s
                  possession, custody, or control; and
12
                     (2) if the communication was oral and not memorialized in
13                writing, this definition excludes any statement outside the
                  knowledge of the people listed in Defendant’s response to
14                Plaintiff’s interrogatory 1.

15         Accordingly, the Court grants Defendant’s motion for a protective order

16   regarding Plaintiff’s interrogatories 7, 8, and 9, and requests for production 22 and

17   23.

18   E.    Defendant demonstrates good cause to limit Plaintiff’s request for
           production 20
19
           Plaintiff asks Defendant to produce all documents related to the thirty-seven
20

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 5
1    issues management identified that were categorized as medium- or high-level

2    significance from 2014 to 2016. ECF No. 33-1 at 12. Specifically, Plaintiff asks

3    Defendant to “produce the causal report for each issue, the various drafts of each

4    causal report, and correspondence related to the drafting of each causal report.” Id.

5          Defendant     argues    Plaintiff’s   discovery    request    “is   overbroad,

6    disproportionate, and unduly burdensome.” ECF No. 35-1 at 12. To comply with it,

7    Defendant “will have to gather, process, review, and produce dozens of voluminous

8    draft reports and, presumably, thousands or tens of thousands of related emails.” Id.

9    As a compromise, Defendant proposes limiting Plaintiff’s discovery request to

10   evidence regarding the eighteen issues with which she was substantively involved.

11   Id. Plaintiff rejects this limitation, arguing evidence regarding the remaining

12   nineteen issues “may show management interference or the absence of interference,

13   which is evidence critical to Plaintiff’s retaliation claim.” ECF No. 43-1 at 13.

14         The Court agrees with Defendant that the burden and expense of producing

15   evidence regarding all thirty-seven issues outweighs its likely benefit to Plaintiff.

16   Therefore, the Court finds good cause to protect Defendant from undue burden and

17   expense by limiting Plaintiff’s discovery request to evidence regarding the eighteen

18   issues with which she was substantively involved.

19         Accordingly, the Court grants Defendant’s motion for a protective order

20   regarding Plaintiff’s request for production 20.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 6
1    F.    Defendant demonstrates good cause to modify the Scheduling Order.

2          The Court may modify a case schedule for good cause. Fed. R. Civ. P.

3    16(b)(4). This standard primarily considers the diligence of the party seeking to

4    amend a case schedule. See DRK Photo v. McGraw-Hill Glob. Educ. Holdings,

5    LLC, 870 F.3d 978, 989 (9th Cir. 2017). Thus, the Court may modify a case schedule

6    “if it cannot reasonably be met despite the diligence of the party seeking the

7    extension.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002)

8    (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)).

9          Defendant asks for a sixty-day extension of all remaining deadlines, arguing

10   “it cannot reasonably be expected to comply with Plaintiff’s expansive discovery

11   requests by April 19, 2019” and also “will not be able to complete its noted

12   depositions before the discovery cutoff because of Plaintiff’s counsel’s scheduling

13   conflict.” ECF No. 44 at 13. Plaintiff argues Defendant should not receive an

14   extension of time because it has failed to act diligently and “instead has employed

15   a strategy of foot-dragging.” ECF No. 43-1 at 6. The Court finds the record does

16   not support this accusation.

17         Thus, based on Defendant’s representations, the Court finds good cause to

18   extend all remaining deadlines by sixty days. And, because this extension of time

19   cannot be accomplished without continuing the pretrial conference and trial, the

20   Court resets them administratively considering its calendar.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 7
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendant’s Motion for a Protective Order and to Modify the

3                 Scheduling Order, ECF No. 32, as corrected by ECF Nos. 35, 35-1, is

4                 GRANTED IN PART and DENIED IN PART.

5                 A.    Defendant’s    motion    is   GRANTED         as    to   Plaintiff’s

6                       interrogatories 7, 8, and 9, and requests for production 20, 22,

7                       and 23. Defendant shall respond to these discovery requests, as

8                       limited by this Order, no later than May 1, 2019.

9                 B.    Defendant’s motion is DENIED AS MOOT as to Plaintiff’s

10                      interrogatories 3, 5, and 11, and requests for production 2, 5, 17,

11                      19, 25, and 30.

12                C.    Defendant’s motion is GRANTED as to the Scheduling Order.

13                      An amended scheduling order will follow.

14         2.     The motion hearing scheduled for April 11, 2019 is STRICKEN.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 3rd day of April 2019.

18
                        SALVADOR MENDOZA, JR.
19                      United States District Judge

20

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER AND TO MODIFY SCHEDULING
     ORDER - 8
